DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 September 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (US 2014/0096882 A1, “Kitano”) and the evidence provided by Tsunoda et al. (US 2015/0007921 A1, “Tsunoda”).
With respect to claims 1 and 8, Kitano discloses a multilayer structure 1, i.e. film, comprising elastomer layers 3, i.e. at least one elastomer layer, and barrier layers 2 containing a gas barrier resin (Abstract). The gas barrier resin has an oxygen permeability of 1.0 cc·mm/(m2·day·atm) or less ([0053]) and a thickness of 10 µm or less ([0022]). Therefore, at a thickness of 10 µm (0.01 mm) and an oxygen permeability of 1.0 cc·mm/(m2·day·atm), the gas barrier resin has an oxygen permeability of 100 mL/(m2·day·atm) (1.0/0.01 = 100; 1 cc = 1 mL). Similarly, the elastomer has an air permeability of 10.0 cc·mm/(m2·day·atm) or less ([0098]) and has a thickness of 0.001-100 µm ([0046]); thus, at a thickness of 100 µm (0.1 mm) and air permeability of 10.0 cc·mm/(m2·day·atm), the elastomer has an air permeability of 100 mL/(m2·day·atm) (10.0/0.1 = 100; 1 cc = 1 mL) or less. Therefore, since the layers comprising the multilayer structure 1 have oxygen and air, i.e. nitrogen and oxygen, permeabilities of less than 100 mL/(m2·day·atm), then the multilayer structure 1, i.e. film, has an oxygen permeability of less than 100 mL/(m2·day·atm). Kitano additionally discloses the barrier layer is made from polyamide resin and ethylene-vinyl alcohol copolymer ([0054]), such as Kuraray’s EVAL E-105 ([0166]); as evidenced by Tsunoda, EVAL E-105 has a glass transition temperature of 55°C (Tsunoda, [0470]), and thus the barrier resin has a glass transition temperature that falls within the claimed range. Kitano further discloses the elastomer includes: polystyrene-based thermoplastic elastomer, i.e. a styrene elastomer; polyolefin-based thermoplastic elastomer, i.e. an olefin elastomer; polydiene-based thermoplastic elastomer, i.e. a diene elastomer; polyvinyl chloride-based thermoplastic elastomer, i.e. vinyl chloride elastomer; chlorinated polyethylene-based thermoplastic elastomer, i.e. chlorinated polyethylene elastomer; polyurethane-based thermoplastic elastomer, i.e. polyurethane elastomer; polyester-based thermoplastic elastomer, i.e. polyester elastomer; polyamide-based thermoplastic elastomer, i.e. polyamide elastomer; and fluorocarbon resin-based thermoplastic elastomer, i.e. fluoro resin elastomer ([0099]), which is identical to that of the present invention (see instant specification, [0064]). Further, Kitano discloses an outermost layer 4 containing an elastomer component (Abstract), as shown in Fig. 1 below. The outermost layer 4 contains an elastomer component which may heat-adhere to diene rubber ([0132]); the elastomer component which may heat-adhere to the diene rubber includes a polymer having a vulcanizable diene moiety, such as styrene-butadiene rubber ([0133]), i.e. a polymer comprising a hydrocarbon elastomer, which comprises a styrene elastomer having a double bond. Thus, the outermost layer 4 corresponds to the at least one elastomer layer (B1) presently claimed. Therefore, since Kitano discloses an identical film made from identical materials as that of the present invention, then when tension is applied to stretch the film in an MD at 20°C such that a twofold increase in the length of the film is kept for 30 seconds and the tension is released, a ratio L2-/L1 would necessarily inherently be 1.5 or less.

    PNG
    media_image1.png
    383
    512
    media_image1.png
    Greyscale

Kitano discloses the film is made by coextrusion by supplying materials to an extrusion die ([0141-0142]), and thus the film is made by extrusion. Further, Kitano is silent regarding the use of an air slit, and thus no air slit is used, which satisfies the claim.
 However, Kitano does not disclose a first conveyor roller and a second conveyor roller for conveying a laminate formed from the polymers extruded from the extrusion die, nor a draw ratio (R2/R1) being a ratio of a rotational speed (R2) of the second conveyor roller to a rotational speed (R1) of the first conveyor roller being 1.0-1.5. However, this is a process limitation in a product claim. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the use of rollers and given that Kitano meets the requirements of the claimed structure, Kitano clearly meets the requirements of the present claims.
Alternatively, Kitano does not disclose the film is stretched, and thus the draw ratio is 1.0 as the film is unstretched, which satisfies the claim.
In light of the overlap between the claimed film and that taught by Kitano, it would have been obvious to one of ordinary skill in the art to use a film that is both taught by Kitano and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 2, while there is no explicit disclosure from Kitano regarding an elongation ratio at break ETD/EMD of the film is 0.9 or more and 1.7 or less, where EMD denotes an elongation at break in the machine direction and ETD denotes an elongation at break in the transverse direction, given that Kitano discloses an identical film made from identical components as that presently claimed, then it is clear such a film would necessarily inherently have an elongation ratio at break ETD/EMD of 0.9 or more and 1.7 or less as claimed.
With respect to claim 3, Kitano discloses the barrier layer is made from ethylene-vinyl alcohol copolymer ([0054]).
With respect to claim 5, Kitano discloses the multilayer structure has seven or more layers made from the elastomer layers and the barrier layers in total ([0044]).
With respect to claim 6, Kitano discloses the gas barrier layer 2 and elastomer layer 3 are alternately laminated ([0045]), as shown in Fig. 1 below.

    PNG
    media_image1.png
    383
    512
    media_image1.png
    Greyscale

With respect to claim 9, Kitano discloses a multilayer structure 1 having alternately laminated elastomer layers 3 and barrier layers 2, along with an outermost layer 4 containing an elastomer component (Abstract), as shown in Fig. 1 below. The elastomer layers 3 are made from an elastomer component, which include polyolefin-based thermoplastic elastomer, polyvinyl chloride-based elastomer, chlorinated polyethylene-based thermoplastic elastomer, polyurethane-based thermoplastic elastomer, polyester-based thermoplastic elastomer, and fluorocarbon resin-based thermoplastic elastomer ([0099]). The outermost layer 4 contains an elastomer component which may heat-adhere to diene rubber ([0132]); the elastomer component which may heat-adhere to the diene rubber includes a polymer having a vulcanizable diene moiety, such as styrene-butadiene rubber ([0133]), i.e. a polymer comprising a hydrocarbon elastomer, which comprises a styrene elastomer having a double bond. The elastomer layers 3 correspond to the claimed elastomer layer (B) while the outermost layer 4 corresponds to the claimed elastomer layer (B1). Therefore, the elastomer layers 3 (i.e., elastomer layer (B2)) are formed from a polymer different than the polymer forming the outermost layer 4 (i.e., elastomer layer (B1)).

    PNG
    media_image1.png
    383
    512
    media_image1.png
    Greyscale

With respect to claim 10, Kitano discloses the elastomer component comprised in the elastomer layer includes polyurethane-based thermoplastic elastomer ([0099]), i.e. the polymer from which the elastomer layer (B2) is formed comprises a polyurethane elastomer.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Isoyama et al. (US 2009/0012236 A1, “Isoyama”).
With respect to claims 1 and 3, Isoyama discloses a multilayer film having an elastomer laminated on at least one side of a resin composition ([0015]), i.e. the elastomer is on an outermost layer, where the resin composition has excellent barrier properties ([0016]), i.e. there is at least one gas barrier layer (A) formed from a polymer comprising a gas barrier resin, and at least one elastomer layer (B) formed from a polymer comprising the elastomer. The resin composition is made from a modified ethylene-vinyl alcohol copolymer (C) having a unit (I) having the structure shown below, where R1, R2, R3, and R4 represent hydrogen, an aliphatic hydrocarbon group having 1-10 carbon atoms, an alicyclic hydrocarbon group having 3-10 carbon atoms, and an aromatic hydrocarbon group having 6-10 carbon atoms, where R1, R2, R3, and R4 can be the same or different, R3 and R4 can be combined, provided that they are not hydrogen atoms, and R1, R2, R3, and R4 may have other groups ([0018]); the amount of the structure unit (I) in the modified ethylene-vinyl alcohol copolymer (C) is 0.3 to 40 mol%, which provides a modified ethylene-vinyl alcohol copolymer is excellent in gas barrier properties, stretchability, flexibility, and flex resistance ([0023]). The modified ethylene-vinyl alcohol copolymer (C) is made by reacting an ethylene-vinyl alcohol with a monovalent epoxy compound (B) ([0039]), which includes 1,2-epoxybutane ([0038]). Thus, Isoyama discloses an identical modified ethylene-vinyl alcohol copolymer as that used in the present application as a gas barrier resin (see instant specification, [0038-0039], [0041], [0043], [0048-0049], [0051], [0126-0127], [0139], [0142-0143], and Examples 1-6 and 13-32), and thus the modified ethylene-vinyl alcohol copolymer of Isoyama corresponds to the gas barrier resin presently claimed and would inherently have a glass transition temperature of 70°C or less. The elastomer that is laminated to at least one side of the resin composition is made from an elastomer including thermoplastic styrene-based elastomers ([0080]), i.e. the at least one elastomer layer comprises at least one elastomer formed from a polymer comprising a hydrocarbon elastomer and is laminated as an outermost layer. The modified ethylene-vinyl alcohol copolymer has an oxygen transmission of not more than 100 cc·20 µm/(m2·day·atm) and is used in food packaging or the like since it provides a low oxygen transmission rate ([0044]). While there is no explicit disclosure from Isoyama regarding the film’s oxygen permeability coefficient, given that Isoyama discloses an identical film made from identical components as that of the present invention, then it is clear the film would inherently have an oxygen permeability coefficient of 200 mL/(m2·day·atm) as claimed. Alternatively, given that Isoyama discloses the film is used in food packaging because it has a low oxygen transmission rate ([0044]), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the oxygen permeability coefficient, including over values presently claimed, in order to provide effective food packaging. Further, while there is no explicit disclosure from Isoyama regarding a ratio L2/L1 being 1.5 or less in a case where tension is applied to stretch the film in a machine direction at 20°C such that a twofold increase in length of the film is kept for 30 seconds and then released, where L-1 represents a length of the film in the machine direction prior to application of the tension and L2 denotes a length of the film in the machine direction subsequent to the release of the tension, given that Isoyama discloses an identical film made from identical components as that presently claimed, then the film would inherently have a ratio L2/L1 being 1.5 or less as presently claimed.

    PNG
    media_image2.png
    403
    335
    media_image2.png
    Greyscale

Isoyama discloses the resin composition is extruded and may be drawn uniaxially or biaxially ([0076]), i.e. is not required to be stretched. Thus, the film is made by extrusion. Because Isoyama discloses the film may be drawn uniaxially or biaxially, it is not required to be stretched, and thus the draw ratio is 1.0, which satisfies the claim. Further, Isoyama is silent regarding the use of an air slit, and thus no air slit is used, which satisfies the claim.
Alternatively, Isoyama does not disclose a first conveyor roller and a second conveyor roller for conveying a laminate formed from the polymers extruded from the extrusion die, and a draw ratio (R2/R1) being a ratio of a rotational speed (R2) of the second conveyor roller to a rotational speed (R1) of the first conveyor roller being 1.0-1.5. However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Isoyama meets the requirements of the claimed structure, Isoyama clearly meets the requirements of the present claims.
In light of the overlap between the claimed film and that taught by Isoyama, it would have been obvious to one of ordinary skill in the art to use a film that is both taught by Isoyama and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 2, while there is no explicit disclosure from Isoyama regarding an elongation ratio at break ETD/EMD being 0.9-1.7, where EMD denotes an elongation at break in the machine direction and ETD denotes an elongation at break in the transverse direction, given that Isoyama discloses an identical film made from identical components as that presently claimed, then it is clear the film would inherently have an elongation ratio at break ETD/EMD of 0.9-1.7 as presently claimed.
With respect to claim 6, Isoyama discloses the elastomer is laminated on at least one side of the resin composition layer ([0015]), and thus the resin composition layer, i.e. gas barrier layer, and elastomer, i.e. elastomer layer, are laminated alternately.
Response to Arguments
Applicant’s arguments filed 08 September 2022 have been fully considered, but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Kitano or Isoyama, Applicant argues the references do not disclose nor suggest the presently claimed invention. Specifically, Applicant argues neither Kitano nor Isoyama disclose the presently claimed L2/L1 ratio, and that the Office’s position of inherency is incorrect because the processing conditions of the film impact the L2/L-1 ratio. Applicant points to the Examples and Comparative Examples for support. Applicant further argues Kitano and Isoyama are silent regarding air pressure at an air slit used in production and a draw ratio being a ratio of the rotation speeds of two conveyor belts. The examiner respectfully disagrees.
In response to Applicant’s argument, the data is not persuasive given that the prior art already discloses having no air slit and therefore meets the requirements of the present claims. While the data establishes the criticality of the claimed process for an air pressure at an air slit provided between the extrusion die and the first conveyor roller being 0.01-0.45 MPa (when comparing Example 5 vs. Comparative Example 1), given that the claim alternatively states that no air slit is used and given that the prior art does not disclose an air slit, Kitano and Isoyama have met this claimed feature for the reasons set forth in the above rejection.
It is noted that if Applicant were to amend the claims to remove “or no air slit is used,” this would overcome the prior art rejections of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787